Citation Nr: 0825035	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  98-21 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In October 2002, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The case was 
remanded for additional development in September 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The Board also 
notes that 38 C.F.R. § 3.159 was recently revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

A review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim and of which parties were expected to provide such 
evidence by correspondence dated in October 2004.  During the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
These matters were addressed in a notice provided to the 
veteran in March 2006.  

In this case, additional evidence was received in February 
2007 pertinent to the issue on appeal including a statement 
from a private psychologist indicating the veteran had 
"classic symptomatology related to service connected post 
traumatic stress disorder."  As the veteran has not waived 
agency of original jurisdiction consideration of this 
evidence, these matters must be remanded for additional 
development.  38 C.F.R. § 20.1304(c) (2007).  

It is also significant to note that in an April 2008 brief 
the veteran's representative asserted that service records 
verified the stressor concerning an enemy attack involving 
the veteran's unit in November 1969.  The Board notes that 
this assertion appears to be consistent with the evidence 
received from the service department in September 2001 and 
should be considered by the agency of original jurisdiction 
upon remand.  

Accordingly, the case is REMANDED for the following action:

The RO should review the assertion of the 
veteran's representative that service 
records verified the stressor concerning 
an enemy attack involving the veteran's 
unit in November 1969.  The February 2007 
statement of the private psychologist 
should also be reviewed and addressed.  
After completion any additional 
development deemed necessary, the issue 
on appeal should be reviewed with 
appropriate consideration of all evidence 
of record.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




